Citation Nr: 0217541	
Decision Date: 12/04/02    Archive Date: 12/12/02	

DOCKET NO.  99-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cardiovascular renal 
disease, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1954 to 
October 1974.  

A review of the evidence of record reflects that in 
November 2000, the Board of Veterans' Appeals (Board) found 
that the veteran had submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for cardiovascular renal disease with 
hypertension, including as secondary to Agent Orange 
exposure.  The case was referred to the RO for further 
development.  It has been returned to the Board for 
appellate review.  


FINDING OF FACT

The probative evidence of record reasonably indicates that 
the veteran's IgA nephropathy is attributable to his years 
of active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
current IgA nephropathy had its onset during his active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-474, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  The Board notes, however, that 
the veteran was sent a letter dated in September 2001, 
explaining the ramifications of the VCAA.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of inservice incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
inservice disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  See also Rose v. West, 11 Vet. App. 169, 
171 (1998).  

Service connection may also be granted on the basis of a 
post service diagnosis of a disease, where the physician 
relates the current condition to the period of service.  See 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (defining 
the regulatory construction and applicability of 
§ 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity or related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
arises when there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove a claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The medical evidence of record includes the report of a 
hypertension examination accorded the veteran by VA in 
October 2001.  The examiner stated that the veteran's 
exposure to Agent Orange was "unknown."  The veteran 
apparently had no identified medical problems during 
military service.  He developed symptoms that prompted a 
medical examination in 1984, a time about 10 years following 
service discharge, at which time he was diagnosed with 
hypertension.  The veteran finally underwent renal biopsy in 
1985 and this revealed IgA nephropathy.  A review of the 
veteran's chart revealed that urinalyses in 1954, 1961, 
1964, 1966, 1967, 1969, and 1974 were all characterized as 
within normal limits.  The chart also showed that blood 
pressure readings during service were essentially 
unremarkable until a May 1974 reading of 128/90.  A 
December 1986 reading was recorded as 134/90.  
Electrocardiograms in the chart include a May 1974 study 
showing no evidence of myocardial infarction or left 
ventricular hypertrophy.  

The examiner opined that it was recognized that individuals 
could develop kidney disease as a result of hypertension and 
he added that kidney disease could also result in 
hypertension.  He stated that since the veteran had a 
biopsy-proven diagnosis of kidney disease that was 
recognized to result in a chronic glomerulonephropathy that 
was accompanied by hypertension, it was difficult to 
establish within the natural history of the disease how soon 
objective evidence and such clinical manifestations became 
apparent.  The examiner referred to two diastolic readings 
in 1972 and 1974 as indicating diastolic blood pressure 
being above 85.  He noted it was as likely as not that 
hypertension was therefore present prior to the veteran's 
discharge from service in 1974.  He added that "however, the 
renal disease is clearly the result of a different process, 
since it is supported by objective biopsy obtained years 
after the patient's [the veteran] separation from active 
service."  He opined that if there was a long-standing 
hypertension between the time of discharge and the 
subsequent biopsy-proven IgA nephropathy that was related to 
idiopathic hypertension or other, there was no other 
objective information to support end-organ damage prior to 
the renal failure which finally required dialysis about 10 
years after the establishment of the IgA nephropathy.  As 
for the veteran's reported exposure to Agent Orange, the 
examiner stated that it was unknown to him whether Agent 
Orange was "even in light application at that time, and I 
would defer this question to those with better knowledge."  
He gave an impression of renal failure.  He recommended a 
consultation with a nephrologist.  

The veteran's medical records were also reviewed by a VA 
nephrologist in December 2001.  It was indicated that IgA 
nephropathy was diagnosed at a VA medical center by renal 
biopsy in 1985.  The nephrologist noted that during the 
veteran's military service, no particular medical problems 
were identified.  Following discharge, the veteran developed 
hypertension and was eventually noted to have a decline in 
renal function.  By the time of the December 1985 biopsy, 
his estimated creatinine clearance was about 35 percent.  
The veteran started dialysis in 1994 and underwent renal 
transplantation with a cadaveric renal transplant in 
November 1995.  

The nephrologist noted that review of the records revealed 
that the veteran's urinalyses throughout his 20-year 
military career were basically unremarkable.  There was no 
dipstick proteinuria, no dipstick hematuria, and microscopic 
examination at the time of discharge evaluation was 
essentially negative.  

The nephrologist noted that IgA nephropathy could be a very 
indolent disease, and he stated that "patients may go for 
many years with the disease before it becomes clinically 
apparent."  He stated that even once clinically apparent, it 
might not necessarily progress to end stage renal disease.  
He added the exact incidence of IgA nephropathy was not 
known, since many patients with hematuria and proteinuria 
did not get a renal biopsy unless they developed 
deterioration of renal function.  

The nephrologist believed that the mild rise in blood 
pressure noted at the end of the veteran's military service 
(he indicated October 1972 blood pressure was recorded as 
138/88, and May 1974 blood pressure was reported as 128/90) 
compared to his previous diastolic blood pressure in the 60 
to 80 range suggested that he might have been developing 
some renal disease.  He added, however, that the urinalysis 
did not show blood or protein, and these were hallmarks of 
glomerulonephritis.  He added that extrapolation of the 
progression of the renal disease, by plotting 1/serum 
creatinine versus time, suggested that the serum creatinine 
might have been suddenly higher than normal at the time of 
discharge from service.  He added a caveat that this finding 
was quite "soft" as far as the evidence went.  He stated 
that while there was no direct evidence that the veteran had 
IgA nephropathy at the time of discharge, it was 
"impossible" without a renal biopsy to say for certain that 
the veteran did not have IgA nephropathy at that time.  

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the veteran and his representative's contention that his 
currently diagnosed renal disease is attributable to his 
many years of active service, is reasonably supported by the 
medical evidence of record.  The undersigned agrees with the 
veteran's local representative that the opinion by the 
nephrologist in December 2001 was somewhat vague regarding 
the cause of the veteran's renal disease, but the 
nephrologist indicated that the evidence did "suggest" that 
the veteran might have been developing some renal disease to 
the end of his active service.  The nephrologist made a 
point of noting that IgA nephropathy was a very indolent 
disease.  The undersigned finds that the medical evidence is 
at least in equipoise vis-a-vis a finding that the veteran's 
current renal disease originated in service.  Therefore, the 
benefit of the doubt is resolved in the veteran's favor by 
finding that his current renal disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  


ORDER

Entitlement to service connection for renal disease is 
granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

